Citation Nr: 1829426	
Decision Date: 06/05/18    Archive Date: 06/27/18

DOCKET NO.  11-13 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the left knee, manifested by limitation of flexion. 

Entitlement to a separate compensable rating for degenerative arthritis of the left knee, manifested by limitation of extension. 

Entitlement to a separate compensable rating for residual symptoms of the left knee, status-post removal of the semilunar cartilage.


REPRESENTATION

The Veteran represented by:   Disabled American Veterans


ATTORNEY FOR THE BOARD

I. M. Hitchcock, Associate Counsel 

INTRODUCTION

The Veteran served honorably on active duty from October 1989 to August 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In February 2017, the Veteran's claim was remanded so that he could be given an examination in accordance with judicial guidance on the requirement for increased ratings examinations for musculoskeletal disabilities. Correia v. McDonald, 28 Vet. App. 158 (2016).  The requested VA examination occurred in December 2017 and substantially complied with Correia by including joint testing for pain on both active and passive motion, and in weight-bearing and range of motion measurements (ROM) of the opposite undamaged joint (in this case, the right knee). 

In that same remand, the agency of original jurisdiction (AOJ) was directed to issue a statement of the case (SOC) for the claims of entitlement to service connection for right shoulder impingement syndrome with rotator cuff tear, evaluated at 10 percent, effective March 19, 2010, and an evaluation of 20 percent assigned from January 6, 2015; and an evaluation for anterior and medial instability of the left knee currently evaluated at 20 percent disabling.  The SOC was issued in May 2017.  The AOJ substantially complied with the remand order and, therefore, no additional remand is necessary. See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  As the Veteran did not file a timely substantive appeal for these matters, they are not before the Board.

In April 2018, the Veteran received a notice informing him that he can opt into the Rapid Appeals Modernization Program (RAMP).  In May 2018, the Veteran returned this notice and informed the Board that he wished to opt into the RAMP higher-level review process.  As the Veteran's claim was already pending before the Board and a decision is being issued, the Veteran is not eligible for the RAMP program because the issuance of this decision will result in a faster adjudication of his claim. 


FINDINGS OF FACT

1. The Veteran's degenerative arthritis of the left knee caused the following symptoms: painful motion; flexion to 90 degrees; extension to 10 degrees; difficulty standing and walking; and tenderness.

2. The Veteran's left knee, status-post removal of the semilunar cartilage, has caused the following symptoms: effusion and episodes of locking.


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 10 percent for degenerative arthritis of the left knee, manifested by limitation of flexion, have not been met. 38 U.S.C. §§ 1155, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5260 (2017).

2. The criteria for a separate compensable rating of 10 percent, but no higher, for degenerative arthritis of the left knee, manifested by limitation of extension, have been met. 38 U.S.C. §§ 1155, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, DC 5261 (2017).

3. The criteria for a separate compensable rating of 10 percent, but no higher, for a separate compensable rating for residual symptoms of the left knee, status-post removal of the semilunar cartilage, have been met. 38 U.S.C. §§ 1155, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, DC 5259 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking an increased disability rating in excess of 10 percent for service-connected degenerative arthritis of the left knee, manifested by limitation of flexion.  The Veteran is currently rated at 10 percent under DC 5010-5260.  The Board has considered a higher rating under that DC, as well as separate ratings under alternative DCs 5256 through 5263.  As discussed below, the Veteran is entitled to a separate rating of 10 percent for service-connected degenerative arthritis of the left knee, manifested by limitation of extension.  Further, he is entitled to a separate rating of 10 for residual symptoms of the left knee, status-post removal of the semilunar cartilage.  However, the Veteran's symptoms do not justify a higher rating or any other separate rating.  

Evidence 

Medical records for the treatment of the Veteran's degenerative arthritis of the left knee contain little range of motion testing.  In September 2010, he had full range of motion.  In May 2011, his range of motion was observed to be 0 to 125 degrees, with pain at the endpoint of his flexion.  During a course of physical therapy from July 2014 to August 2014, his range of motion was measured at 0 degrees to 115 degrees with reduced strength (4/5).  In December 2017, his range of motion was noted to be flexion to 90 degrees and extension to 10 degrees.  Crepitus and tenderness was noted, but no other abnormalities were noted. 

The Veteran has been afforded several VA examinations.  In his May 2010 examination, it was noted that he had full range of motion, but that he had pain at the endpoint of his flexion.  Tenderness was noted, but he had full strength.  The examiner did not observe additional loss of range of motion due to pain, fatigability, weakness, lack of endurance, or coordination.

In May 2015, his range of motion was observed to be -5 degrees to 100 degrees.  The Veteran noted that he had difficulty with stairs and pain with weight bearing.  However, there was no worsening of the Veteran's range of motion after repeated testing.

The most recent examination was in December 2017.  The Veteran reported difficulty standing, walking, using stairs, and running.  Passive range of motion for flexion and extension ranged from 0 to 100 degrees, with tenderness noted over the joint.  Pain was noted at rest and worsened with standing.  The Veteran displayed full strength, without ankylosis or subluxation.   The Veteran's right knee was tested as the opposite unaffected joint.  Pain was noted bilaterally in passive range of motion and during non-weight bearing with a diagnosis of degenerative arthritis of the right knee dating from 2012. 

Analysis

Traumatic arthritis is rated as degenerative arthritis. 38 C.F.R. § 4.71a, DC 5010.  Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved. 38 C.F.R. § 4.71a, DC 5003.  Limitation of flexion of the knee warrants a 10 percent rating if flexion is limited to 45 degrees; a 20 percent rating if flexion is limited to 30 degrees; and a 30 percent rating if flexion is limited to 15 degrees. 38 C.F.R. § 4.71a, DC 5260.  Limitation of extension of the knee warrants a 10 percent rating if extension is limited to 10 degrees; a 20 percent rating if extension is limited to 15 degrees; a 30 percent rating if extension is limited to 20 degrees; a 40 percent rating if extension is limited to 30 degrees; and a 50 percent rating if extension is limited to 45 degrees. 38 C.F.R. § 4.71a, DC 5261. The normal ranges of motion of the knee are 0 degrees of extension and 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II.

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment. 38 C.F.R. § 4.10.  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. 38 C.F.R. § 4.40.  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45.  VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."

Under 38 C.F.R. §§ 4.40 and 4.45, a Veteran's pain, swelling, weakness, and excess fatigability must be considered when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).  All complaints of pain, fatigability, etc., shall be considered when put forth by a Veteran. Id. Therefore, consistent with DeLuca and 38 C.F.R. § 4.59, the Veteran's complaints of pain have been considered in the Board's review of the diagnostic codes for limitation of motion.

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an evaluation in excess of 10 percent for limitation of flexion of the left knee.  Neither the lay nor medical evidence shows that the left knee more nearly reflects the criteria for a higher rating. 38 C.F.R. § 4.7.

Three VA examinations and multiple treatment records over seven years show flexion no worse than 90 degrees.  While there was objective evidence of pain with some motion, there was no finding or claim that this resulted in loss of function beyond the recorded limited range of motion.  Therefore, the schedular criteria for the assignment of a higher rating based on limitation of flexion are not met.  38 C.F.R. § 4.71a, DC 5260, 5261

The Board has considered 38 C.F.R. §§ 4.40 and 4.45, along with the Veteran's subjective complaints of painful flare-ups.  However, neither the lay evidence nor the medical evidence shows additional disability beyond that contemplated by the currently assigned 10 percent disability evaluation.  The Board notes that pain alone does not constitute functional loss under VA regulations.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The Veteran is separately compensated for left knee instability under DC 5257.  There is no indication that any other noted symptoms caused functional loss independent of or in addition to the already compensated limitation of flexion.  

The Veteran reported limitation of extension and there is a December 2017 record that indicates his extension was limited to 10 degrees.  The Veteran has asserted that his knee is limited to this extension, even though prior examinations reveal normal extension.  Therefore, giving the Veteran the benefit of the doubt, the Board finds that the Veteran's limitation of extension is evaluated at a 10 percent rating. 

The Board has considered whether a separate evaluation is warranted based on the Veteran's report of "locking" symptoms and effusion. "Locking" symptoms are rated under DC 5258 based on semilunar cartilage impairment with frequent episodes of "locking," pain, and joint effusion. 38 C.F.R. § 4.71a, DC 5258.  If there has been removal of the semilunar cartilage and it is symptomatic, the symptoms are evaluated under DC 5259.   Significantly, § 4.71a does not expressly prohibit separate evaluation under DC 5261 and 5258/5259. See Lyles v. Shulkin, No. 16-0994 (Vet. App., decided November 29, 2017); see also Esteban v. Brown, 6 Vet. App. 259 (1994).

The Veteran had meniscal surgery in 1993.  In March 2010, no effusion was noted, but in his VA examination in May 2010, he reported episodes of effusion.  In May 2011, the Veteran reported episodes of locking.  The Veteran had physical therapy from June to August 2014 and he complained of episodes of locking.  In imaging of the Veteran's left knee in September 2014, effusion is noted.  However, after this, including into 2017, the Veteran did not complain of any locking or effusion and it was noted in his December 2017 that these issues were specifically absent.  Therefore, the evidence indicates that the Veteran's left knee, status-post meniscus surgery, was symptomatic, and he is entitled to a 10 percent rating under DC 5259.

However, the criteria for an evaluation are not met under any other potentially applicable provision of the schedule.  The Veteran's left knee degenerative arthritis has not been manifested by ankylosis, tibia and fibula impairment, or genu recurvatum.  Therefore, a higher or separate rating is not warranted under DCs 5256, 5262 or 5263.  38 C.F.R. § 4.71a, DCs 5256, 5262, and 5263.  The Veteran has already been awarded a 20 percent rating for anterior and medial instability of the left knee under DC 5257.

The Board accepts that the Veteran is competent to report his symptoms.  However, whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Both the lay and medical evidence are probative in this case.  However, while the Veteran may believe that he meets the criteria for the next higher disability rating, his statements, along with the medical findings, do not meet the schedular requirements for a higher evaluation than now assigned.  Further, the Veteran's complaints of pain and instability are also contemplated by the rating for his anterior and medial instability of the left knee

Given the probative evidence, the claim of entitlement to an evaluation in excess of 10 percent for degenerative arthritis of the left knee, manifested by limitation of flexion, must be denied.  Further, the Veteran is entitled to a separate rating of 10 percent for service-connected degenerative arthritis of the left knee, manifested by limitation of extension.  Finally, he is entitled to a separate rating of 10 for residual symptoms of the left knee, status-post removal of the semilunar cartilage.  














ORDER

The criteria for an initial rating in excess of 10 percent for degenerative arthritis of the left knee, manifested by limitation of flexion, have not been met. 

The criteria for a separate compensable rating of 10 percent, but no higher, for degenerative arthritis of the left knee, manifested by limitation of extension, have been met. 

The criteria for a separate compensable rating of 10 percent, but no higher, for a separate compensable rating for residual symptoms of the left knee, status-post removal of the semilunar cartilage, have been met. 




____________________________________________
R. FEINBERG 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


